Opinion of the Court
PER CURIAM:
Petitioner was found guilty and sentenced after trial by special court-martial for violations of the Uniform Code of Military Justice. The proceedings and sentence were duly approved by the reviewing authorities, with slight mitigation, and affirmed by a board of review in the office of The Judge Advocate General of the Navy. The accused has petitioned for a grant of review or, in the alternative, for a new trial.
According to the record, after findings of guilty and before imposition of sentence, trial counsel announced he had evidence of a prior conviction and stated the purported details of the same in open court. No objection was made by the accused. Trial counsel did not offer any documentary record of a prior conviction nor is any exhibit attached to indicate that such was received. The circumstances in this respect are precisely those before the Court in the cases of United States v. Carter, 1 USCMA 108, 2 CMR 14, decided January 18, 1952, and United States v. Trimiar, 1 USCMA 262, 2 CMR 169, decided March 19, 1952. Therefore, in accordance with our decisions in Carter and Trimiar, supra, the petition for grant of review in this case is hereby granted and the decision of the board of review is reversed. The case is remanded to The Judge Advocate General of the Navy for action not inconsistent with this opinion.